IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-41464
                         Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,


versus

JULIE VONDELL DRAKE ARD,

                                              Defendant-Appellant.


                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:97-CR-169-4
                        - - - - - - - - - -

                            August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Julie Vondell Drake Ard appeals her conviction for

participating in a conspiracy to transport stolen money in

interstate commerce and for knowingly receiving in interstate

commerce stolen money.   She challenges the sufficiency of the

evidence supporting her conviction, arguing that the jury should

not have believed the testimony of the chief witness against her.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41464
                               - 2 -

     Ard did not move for a judgment of acquittal after the

Government rested or after the close of evidence.   Accordingly,

the standard of review is whether there was a manifest

miscarriage of justice.   See United States v. Thomas, 12 F.3d

1350, 1358 (5th Cir. 1994).

     The jury has the sole responsibility for determining the

weight and credibility of the evidence.   United States v.

Landerman, 109 F.3d 1053, 1067-68 (5th Cir. 1997), modified on

other grounds, 116 F.3d 119 (5th Cir. 1997).   The jury’s verdict

did not result in a manifest miscarriage of justice.

     AFFIRMED.